              Case 2:09-cv-01677-TSZ Document 185 Filed 09/14/20 Page 1 of 2




 1
                                                                  THE HON. THOMAS S. ZILLY
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6
     T.R., by and through his guardian and next friend,
 7   R.R.; S.P., by and through her mother and next
     friend, D.H.; C.A., by and through her mother and      No. C09-1677-TSZ
 8   next friend, A.A.; T.F., by and through her father
     and next friend, D.F.; P.S., by and through his
 9   mother and next friend, W.S.; T.V., by and
     through his guardian and next friend. C.D.; E.H.
10   by and through his mother and next friend, C.H.;       ORDER REGARDING PAYMENT
     E.D., by and through his mother and next friend,       OF ATTORNEYS’ FEES AND COSTS
11   A.D.; and L.F.S., by and through his mother and        FOR JULY 1, 2019, THROUGH
     next friend, B.S.,                                     JUNE 30, 2020
12
                           Plaintiffs,
13
     v.
14

15   CHERYL STRANGE, not individually, but solely
     in her official capacity as Secretary of the
16   Washington State Department of Social and
     Health Services; and SUE BIRCH, not
17   individually, but solely in her official capacity as
     the Director of the Washington State Health Care
18   Authority,
                            Defendants.
19
            Pursuant to 42 U.S.C. §§ 1988 and 12205, and the parties’ Stipulation Regarding
20
     Payment of Attorneys’ Fees and Costs from July 1, 2019, through June 30, 2020, docket no. 184,
21
     Defendants shall pay $210,000.00 to Plaintiffs’ counsel. Defendants have 15 days from the entry
22
     of this Order to make the payment.
23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 1                                 Disability Rights Washington
     C09-1677 TSZ                                                        315 5 th Avenue South, Suite 850
                                                                             Seattle, Washington 98104
                                                                    (206) 324-1521  Fax: (206) 957-0729
             Case 2:09-cv-01677-TSZ Document 185 Filed 09/14/20 Page 2 of 2




 1          IT IS SO ORDERED.

 2          Dated this 14th day of September, 2020.



                                                       A
 3

 4
                                                       Thomas S. Zilly
 5
                                                       United States District Judge
 6

 7
     Presented by:
 8    /s/Susan Kas                                    /s/Leecia Welch
      Susan Kas, WSBA #36592                          Leecia Welch, WSBA #26590
 9    David Carlson, WSBA #35767                      lwelch@youthlaw.org
      susank@dr-wa.org                                NATIONAL CENTER FOR YOUTH
10    davidc@dr-wa.org                                LAW
      DISABILITY RIGHTS WASHINGTON                    1212 Broadway, Suite 600
11    315 5th Avenue South, Suite 850                 Oakland, CA 94612
      Seattle, WA 98104                               Telephone: (510) 835-8098
12    Telephone: (206) 324-1521                       Facsimile: (510) 835-8099
      Facsimile: (206) 957-0729
13

14    /s/Patrick Gardner                              /s/Kimberly Lewis
      Patrick Gardner, CB #208119                     Kimberly Lewis, CB #144879
15    pgardner@adolescentmentalhealth.org             lewis@healthlaw.org
      GARDNER LAW, ADOLESCENT                         NATIONAL HEALTH LAW PROGRAM
16    MENTAL HEALTH                                   3701 Wilshire Blvd., Suite 750
      115 Haight Street                               Los Angeles, CA 90010
17    Menlo Park, CA 94025                            Telephone: (310) 204-6010
      Telephone: (650) 993-9394                       Facsimile: (213) 368-0774
18

19
      ATTORNEYS FOR PLAINTIFFS
20

21

22

23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 2                                Disability Rights Washington
     C09-1677 TSZ                                                       315 5 th Avenue South, Suite 850
                                                                            Seattle, Washington 98104
                                                                   (206) 324-1521  Fax: (206) 957-0729
